            Case 3:20-cv-00133-BD Document 19 Filed 02/26/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

DEBBIE VINCENT                                                                  PLAINTIFF

V.                                CASE NO. 3:20-CV-133-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                               DEFENDANT

                                           ORDER

I.     Introduction:

          On July 17, 2017, Debbie Vincent applied for disability income benefits, alleging

disability beginning September 25, 2015. (Tr. at 10) Her claims were denied both initially

and upon reconsideration. Id. After conducting a hearing, the Administrative Law Judge

(ALJ) denied the application. (Tr. at 18) Ms. Vincent requested that the Appeals Council

review the ALJ’s decision, but that request was denied. (Tr. at 1) Therefore, the ALJ’s

decision stands as the Commissioner’s final decision. Ms. Vincent filed this case seeking

judicial review of the decision denying her benefits.1

II. The Commissioner’s Decision:

          The ALJ found that Ms. Vincent had not engaged in substantial gainful activity

since the alleged onset date of September 25, 2015. (Tr. at 12) The ALJ determined that

Ms. Vincent had the following severe impairments: degenerative joint disease of the left

knee, right hip, and status post left hip arthroplasty in 2014. Id.




1
     The parties consented to proceed before a magistrate judge. (Doc. No. 4)
         Case 3:20-cv-00133-BD Document 19 Filed 02/26/21 Page 2 of 5




       After finding that Ms. Vincent’s impairments did not meet or equal a listed

impairment (Tr. at 14), the ALJ determined that Mr. Vincent had the residual functional

capacity (RFC) to perform work at the light exertional level, with limitations: she could

never climb ladders, ropes, or scaffolds, and could only occasionally climb ramps or

stairs; she could only occasionally crouch, kneel, and crawl; and, she must avoid

concentrated exposure to extreme cold and excessive vibration. (Tr. at 15)

       At this point in his decision, the ALJ’s analysis becomes murky. He found that

Ms. Vincent had past relevant work as a mail clerk and a products assembler, as well as a

machine operator. (Tr. at 17–19) The record does not contain evidence that she worked as

a machine operator. (Tr. at 49, 179) After questioning the VE, the ALJ determined that

Ms. Vincent could return to past relevant work as a mail clerk and products assembler.

Then, after questioning the VE about other available work in the national economy, the

ALJ wrote: “I find that the claimant is able to perform work as a front desk clerk,” a job

not suggested or discussed by the VE, and a job not mentioned in the hearing transcript.

(Tr. at 18) The ALJ determined that Ms. Vincent was not disabled, although it is unclear

if he based that on his finding about past work or other work in the national economy. Id.

III. Discussion:

       A. Standard of Review

       In this appeal, the Court must review the Commissioner’s decision for legal error

and assure that the decision is supported by substantial evidence on the record as a whole.

Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

                                             2
          Case 3:20-cv-00133-BD Document 19 Filed 02/26/21 Page 3 of 5




922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough evidence

that “a reasonable mind would find it adequate to support [the] conclusion.” Halverson,

600 F.3d at 929. The Court will not reverse the decision, however, solely because there is

evidence to support a conclusion different from that reached by the Commissioner.

Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).

       B. Ms. Vincent=s Arguments on Appeal

       Ms. Vincent maintains that the Commissioner’s adverse decision is not supported

by substantial evidence. She argues that the RFC for light work outstripped her abilities

and that the ALJ should have further developed the record. Because the ALJ’s analysis at

steps four and five was insufficient and confusing, reversal is required. Ms. Vincent did

suffer from hip and knee problems, and she alleged mental impairments. The record

reflects some treatment for her impairments, but it is not evident that her conditions are as

disabling as she alleges.

       Nevertheless, the ALJ’s errors in his execution of the five-step analysis require

reversal. First, the ALJ listed the job of machine operator as Ms. Vincent’s past relevant

work despite the fact that neither Ms. Vincent nor the VE indicated that she had worked

such a job. (Tr. at 17, 44–50, 179) Also, the Dictionary of Occupational Titles (DOT)

code for machine operator does not match either of the codes for the other jobs identified

by the VE as past relevant work. (Tr. at 17, 18) This raises questions about the ALJ’s step

four determination about past work, and brings into question whether he understood the



                                             3
          Case 3:20-cv-00133-BD Document 19 Filed 02/26/21 Page 4 of 5




requirements for Ms. Vincent’s past work and whether he properly relied on VE

testimony at step four.

       Often an ALJ will proceed past step four, even if a claimant can perform past

relevant work, to show that there is work in the national economy that the claimant could

perform given her RFC, age, education, and work experience. See 20 C.F.R.

§ 404.1520(g). The ALJ must support a step-five decision with VE testimony: that is, the

ALJ must ask a VE hypotheticals fitting the claimant’s profile to see whether she could

perform other work. Porch v. Chater, 115 F.3d 567, 572 (8th Cir. 1997). The ALJ in this

case proposed a second hypothetical focusing on work at the sedentary exertional level;

and, the VE opined that Ms. Vincent could not return to past work at that exertional level.

(Tr. at 50–52) The ALJ followed with a confusing question: “Would there be any

transferable skills from past work into any occupation that would fit that profile?” Id. It is

unclear whether the ALJ meant jobs at the light or sedentary level. In any event, the VE

stated that no jobs would be available. Id.

       Without the required evidence upon which to base his assertion, the ALJ

concluded that Ms. Vincent could perform work as a front desk clerk, seemingly pulling a

that job possibility from the ether. The VE never mentioned a front desk clerk position.

(Tr. at 50–51) The ALJ did not list the associated DOT code or exertional level for front




                                              4
         Case 3:20-cv-00133-BD Document 19 Filed 02/26/21 Page 5 of 5




desk clerk, likely because that is information that a VE would normally provide upon

proper questioning.2

       When the ALJ decided that Ms. Vincent was not disabled, he did not indicate

whether that determination was based on his step four or step five conclusion. (Tr. at 18)

Again, at step five, he discussed a job that was not mentioned by the VE. These step four

and step five errors lead to confusion within the decision, and the Court cannot discern a

proper foundation for the ALJ’s conclusions. For that reason, reversal is required.

IV. Conclusion:

       The ALJ’s decision is not supported by substantial evidence in the record as a

whole. The ALJ did not perform the proper analysis at step four or step five. Therefore,

the decision must be, and hereby is, REVERSED and REMANDED for further review.

       IT IS SO ORDERED, this 26th day of February, 2021.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE




2
  The ALJ simply writes, “Therefore, in comparing the claimant’s residual functional
capacity with the demands of her past relevant work, I find that the claimant is able to
perform work as front desk clerk.” (Tr. at 18) Front desk clerk does not match any of the
past relevant jobs.
                                             5
